 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       AKLILU YOHANNES,                                          Case No. 2:17-CV-509-RSL
10
                             Plaintiff,                          ORDER ON LCR 37
11
                        v.                                       SUBMISSION REGARDING
12                                                               DEPOSITION OF SUSAN
       OLYMPIC COLLECTION, INC., et al,                          CABLE
13
                             Defendants.
14
15          This matter comes before the Court on the “LCR 37 Submission Regarding Deposition of
16 Susan Cable.” Dkt. #75.
17
                                             BACKGROUND
18
            Plaintiff Aklilu Yohannes filed his Amended Complaint on December 29, 2017. Dkt.
19
     #32. On August 19, 2018, plaintiff filed a motion for entry of a revised scheduling order. Dkt.
20
     #62. The Court granted plaintiff’s motion in part, and ordered that discovery be completed by
21
     May 10, 2019. The parties were directed to propose new case schedule dates in accordance with
22
     the new discovery deadline. Dkt. #71. The parties accordingly submitted a stipulation with a
23
     modified case schedule, including a trial date of September 16, 2019. Dkt. #72. As that date was
24
     not available, the Court did not sign the stipulation and indicated that the parties would be
25
     contacted regarding available trial dates. The Court then entered an “Amended Order Setting
26
27
28
     ORDER ON LCR 37 SUBMISSION REGARDING
     DEPOSITON OF SUSAN CABLE - 1
 1 Trial Date and Related Dates.” Dkt. #73. This sets the trial for October 7, 2019, and accordingly
 2 adjusts the date by which discovery must be completed to June 9, 2019.1 Id.
 3
            On March 7, 2019, plaintiff served a subpoena requiring defendant Susan Cable to appear
 4
     to be deposed on March 28, 2019. Mrs. Cable has an appointment for a dental procedure on that
 5
     date. Dkt. #75-1 (Cable Decl.) at ¶¶ 3-4. Furthermore, her husband passed away on December
 6
     12, 2018 and a celebration of life ceremony is scheduled for March 31, 2018. Id. at ¶ 5. Mrs.
 7
     Cable has family visiting from out of state during that time. Id. Plaintiff was informed of this.
 8
     After some communications, he presented two options for rescheduling Mrs. Cable’s deposition.
 9
     Under the first, the parties would file a stipulation by March 15, 2019 requesting a 45-day
10
     extension to the deadline for completing discovery. Defendants would commit in writing to
11
     paying for any cancellation fee incurred through the change in schedule. Dkt. #75 at 4. Under
12
     the second, the slot would be used to depose defendant Farooq Ansari or defendant Norman L.
13
     Martin instead. The deposition of the remaining defendant of the two and Mrs. Cable would be
14
     scheduled before April 15, 2019. Both options also required Olympic Collection, Inc. (“OCI”) to
15
     file a response to the interrogatories served upon it by March 17, 2019.2 Id. at 5.
16
            Defendants rejected both options. Id. at 6. They seek an order quashing the subpoena,
17
     imposing sanctions upon plaintiff, and directing plaintiff to work with defense counsel to
18
     schedule Mrs. Cable’s deposition. Id. at 3. Plaintiff argues that the conditions he imposed are
19
     necessary for him to comply with the discovery deadline. Id. at 6. He requests an order imposing
20
     sanctions upon defendants and reimbursement of costs incurred. Id. at 8. Although the motion
21
     purports to relate only to the deposition of Mrs. Cable, see id. at 8, the Court addresses all the
22
     issues raised for the sake of completeness.
23
24
            1
                It is not clear to the Court why there would be any confusion regarding the deadline by which
25 discovery must be completed. Regardless, the Court clarifies that discovery must be completed by June
26 9, 2019. See Dkt. #73.
            2
            Plaintiff points out that this was not a new condition. The parties agreed at their Rule 37(a)(1)
27
   conference on March 12, 2019 that defendant OCI would provide a complete response to the
28 interrogatories by the end of that week. Dkt. #75 at 5.
     ORDER ON LCR 37 SUBMISSION REGARDING
     DEPOSITON OF SUSAN CABLE - 2
 1                                            DISCUSSION
 2
            A. Depositions of Mr. Ansari and Mr. Martin
 3
            Plaintiff represents that the depositions of Mr. Ansari and Mr. Martin were scheduled a
 4
     few hours before the “finalization” of this motion. They are scheduled for April 3, 2019 and
 5
     April 9, 2019. Dkt. #75 at 8.
 6
 7          B. Responses to Interrogatories by OCI
 8          Plaintiff served interrogatories on OCI on January 15, 2019. Id. at 6. OCI served
 9 responses on February 1, 2019. Id. at 8. Plaintiff sought additional information on February 6,
10 2019, claiming that OCI’s responses were incomplete. Dkt. #75-3 at 1-2. The parties met on
11 March 12, 2019 and OCI agreed to supplement its responses. It sent amended responses on
12 March 15, 2019. Dkt. #75 at 9. Plaintiff argues that these responses still fail to address the
13 deficiencies. Id. at 7. Defense counsel represents that he informed plaintiff that he is waiting on
14 materials mailed by Mr. Martin to fully respond to one of the interrogatories and intends to
15 supplement it as soon he receives them. Id. at 9. The Court sees no need to intervene at this time.
16
         C. Deposition of Mrs. Cable
17
18          The Court must quash or modify a subpoena that subjects a person to undue burden. Fed.
19 R. Civ. P. 45(d)(3)(A)(iv). Mrs. Cable is unable to be deposed on March 28, 2019. Dkt. #75-1.
20 Depositions have already been scheduled for Mr. Ansari and Mr. Martin, so that slot cannot be
21 used to depose one of them. Dkt. #75 at 8. Parties have until June 9, 2019 for the completion of
22 discovery. That gives plaintiff enough time to reschedule Mrs. Cable’s deposition for a more
23 appropriate time.
24                                           CONCLUSION
25
            For all the foregoing reasons, the Court hereby ORDERS as follows:
26
27          1. Plaintiff’s subpoena requiring Mrs. Cable to appear to be deposed on March 28, 2019,

28             is quashed;
     ORDER ON LCR 37 SUBMISSION REGARDING
     DEPOSITON OF SUSAN CABLE - 3
 1        2. Parties are directed to schedule the deposition of Mrs. Cable at any time between
 2           April 7, 2019 and April 14, 2019.
 3        DATED this 25th day of March, 2019.
 4
 5
 6                                                 A
                                                   Robert S. Lasnik
 7                                                 United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER ON LCR 37 SUBMISSION REGARDING
     DEPOSITON OF SUSAN CABLE - 4
